Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



    HADER SECURITY &
    COMMUNICATIONS SYSTEMS LLC,
    a United Arab Emirates limited liability
    company,                                           Case No. __________________

            Plaintiff,

    vs.

    MIRABILIS CORPORATION d/b/a
    SIKUR, a Florida corporation,

            Defendant.
                                                   /


                                           COMPLAINT
                                           (Trial by Jury)

          Plaintiff, Hader Security & Communications Systems, LLC, a United Arab Emirates

   limited liability company, by and through its undersigned counsel, and pursuant to the Federal

   Rules of Civil Procedure, hereby sues Mirabilis Corporation d/b/a SIKUR, a Florida corporation,

   and states:

                                        Nature of the Action

          1.       The Plaintiff brings this lawsuit against the Defendants for Breach of Contract,

   Breach of Warranty under the Florida Uniform Commercial Code, Breach of Implied Covenant

   of Good Faith & Fair Dealing, Violation of Florida’s Deceptive and Unfair Trade Practices Act,

   Fraud in the Inducement under Florida common law, Fraudulent Misrepresentation under Florida

   common law, and Breach of Warranty under the Magnuson Moss Warranty Act, 15 U.S.C. §2301.




                                                   1
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 22




                                              The Parties

           2.      Plaintiff, Hader Security & Communications Systems LLC (hereinafter, “HSCS”

   or “Plaintiff”), is a limited liability company duly organized under the laws of the United Arab

   Emirates.

           3.      Defendant, Mirabilis Corporation d/b/a SIKUR (hereinafter, “SIKUR”), is a

   Florida corporation having a principal place of business in Miami-Dade County, Florida.

                                         Jurisdiction and Venue

           4.      This Court has subject matter jurisdiction over the claims in this action pursuant

   to 28 U.S.C. §1332 because complete diversity exists between the Parties and the amount in

   controversy exceeds the sum of $75,000, exclusive of interests and costs. SIKUR is a citizen of

   Florida and HSCS is a citizen of the United Arab Emirates (“UAE”).

           5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because SIKUR

   resides in this District.

           6.      The Court may exercise personal jurisdiction over SIKUR because SIKUR is a

   Florida corporation, with its principal place of business within this District at 299 Alhambra

   Circle, 403, Coral Gables, Florida.

                                           Background Facts

           7.      HSCS is a turnkey solutions provider based in Abu Dhabi, UAE. HSCS today is

   among the largest system integrators in the UAE serving governmental clients in the security and

   communications sector.

           8.      HSCS has built strong partnerships with international vendors from around the

   world allowing them to consistently introduce the latest and cutting-edge technologies in the field.




                                                    2
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 22




          9.      HSCS has developed a strong reputation as an advisor to its clients in matters

   involving the acquisition and assessment of reliable communication and security systems.

   HSCS’s clients rely upon the expertise and recommended solutions offered by HSCS.

          10.     SIKUR holds itself out as a developer and provider of secure communications

   platforms and smartphones. SIKUR advertises that its secure communications platforms have

   several functionalities, including email exchange, online chat, file storage, and voice or video

   calls accessed using a computer, smartphone, tablet or SIKUR’s proprietary secure smartphone.

          11.     Upon information and belief, Mr. Fabio Fischer is the Chief Executive Officer of

   SIKUR and Mr. Cristiano Kruger Iop is the President and Director of SIKUR.

          12.     In early 2018, representatives of HSCS learned about SIKUR at the Mobile World

   Congress held in Barcelona Spain. During this event, the representatives of HSCS met SIKUR’s

   Chief Technology Officer, Alexandre Vasconcelos, and SIKUR’s Sales Director, Gustavo Iop.

          13.     Messrs.   Gustavo    Iop   and   Vasconcelos    pitched   SIKUR’s    proprietary

   communications platforms to HSCS.

          14.     Because of the presentation by Mr. Vasconcelos and Mr. Iop, on or about March

   19, 2018, SIKUR and HSCS entered into a non-disclosure agreement in order to discuss a

   business relationship.

          15.     Initially, SIKUR and HSCS entered into negotiations regarding distribution of the

   SikurPhone. Under the proposed agreement, HSCS would establish a fulfillment center in Dubai

   for distribution of the SikurPhones. In this scenario, SIKUR proposed that HSCS would purchase

   the SikurPhones in large volume. Ultimately, the parties did not enter into any distribution

   agreement for SikurPhones.




                                                   3
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 22




          16.     HSCS and SIKUR continued discussions and, on or about May 29, 2018,

   ultimately entered into a Distribution Agreement, wherein HSCS became a “Partner” for

   distribution of the SIKUR platform. The Distribution Agreement between HSCS and SIKUR is

   attached hereto as Exhibit A.

          17.     The purpose of the Distribution Agreement was to “define the terms and

   conditions to execute a Distribution Agreement for Product to be market[ed], promoted,

   distributed and sold by [HSCS].” See Distribution Agreement, Exhibit A ¶ 3(a).

          18.     As defined in the Distribution Agreement, the Product means:

          SIKURPlatform, firmware, application software and software maintenance
          (corrective, preventive and enhancements); SIKUR reserves the right at any time
          and without notice, to make changes and updates to the Product which do not
          adversely affect the form, fit or function of the Product. SIKUR shall be under no
          obligation to make such changes to any of the Products previously shipped to the
          PARTNER, but shall make available online updates to the products, at Company's
          sole discretion.

   See Distribution Agreement, Exhibit A at 1.

          19.     Under the Distribution Agreement, HSCS was to exclusively sell the “Product”

   developed by SIKUR, which was a custom programmed software product adapted to work on a

   private server environment for the purpose of users’ secure communications, within the territories

   listed in Exhibit C of the Distribution Agreement, including Bahrain, Cyprus, Egypt, Iraq, Jordan,

   Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, United Arab Emirates, Yemen, Algeria,

   Morocco, Tunisia, Ceuta, Melilla, and Canary Islands.

          20.     SIKUR promoted its custom software “Product” as a platform that enables an end-

   user to securely communicate, through video and voice communications, with other persons via

   smartphones and other devices. Accordingly, the custom software Product resided on a secure

   server as well as each end-user’s device. Each end-user was required to download an application




                                                   4
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 22




   onto the person’s smartphone or other mobile device that would allow secure, encrypted

   communications between the various end-users via the secure server. For this reason, SIKUR’s

   custom software Product was required to be operable on a secure server that the customer could

   maintain at its chosen location rather than on a third-party cloud-based server.

          21.     The parties contemplated, based on the Distribution Agreement, that HSCS would

   achieve certain sales goals to maintain its exclusive sales rights as a distributor. For example,

   from May 2018 to May 2019, HSCS was to purchase 2500 licenses. For each quarter thereafter,

   through March 2021, HSCS was to purchase 375 licenses. Distribution Agreement, Exhibit A at

   15.

          22.     Under SIKUR’s Product Warranty, as defined in the Distribution Agreement:

                  SIKUR warrants to Partner that for 1(one) year from the date of delivery,
                  each Product sold hereunder will be free of defects in materials or
                  workmanship and will conform to specifications.

   See Distribution Agreement, Exhibit A at 1.

          23.     HSCS and SIKUR also entered into a Private Cloud Project agreement on or about

   December 12, 2018. The Private Cloud Project agreement between HSCS and SIKUR is attached

   hereto as Exhibit B.

          24.     The purpose of the Private Cloud Project agreement was to “define the rules to

   develop a project to adapt the current system SIKURPlatform to work on a private cloud

   environment.” Private Cloud, Exhibit B at 1.

          25.     HSCS was required to pay for each phase of the Project under the Private Cloud

   Agreement.

          26.     Implementation of the project commenced on December 2018, with a target

   completion date of August 2019.




                                                   5
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 6 of 22




            27.   Under the agreement between the parties, HSCS was required to provide a

   Microsoft Azure development environment to SIKUR so that SIKUR’s software developers could

   create the custom Product solution.

            28.   Accordingly, HSCS contracted with Microsoft to provide the development

   environment, expending considerable resources throughout the period during which SIKUR

   attempted to create the custom Product solution.

            29.   HSCS has continued to maintain the Microsoft Azure development environment

   through the present day in order to preserve the custom Product solution in its current state.

            30.   Unfortunately, the custom Product delivered by SIKUR never functioned properly

   and crashed repeatedly, rendering the Product useless to HSCS and its business partners and end-

   users.

            31.   Under the private cloud agreement, SIKUR was to provide the platform Product,

   allowing HSCS to select the manner in which the program was presented through the user-

   interface, including the name of the Product. HSCS selected the name CIFRATM for the entire

   Product to be provided by SIKUR.

            32.   On November 25, 2019, HSCS notified SIKUR that it was not able to access

   CIFRATM and provided feedback relating to a test session of CIFRATM.

            33.   On November 26, 2019, SIKUR responded, provided a new link to access

   CIFRATM, and explained that its operations team was dealing with R&D to set privileges and

   priorities for controlling what each department within the HSCS organization could access.

            34.   Continuing through, to the following year, the Product failed to work properly,

   and HSCS identified several issues and SIKUR did not resolve the issues. SIKUR was unable to




                                                    6
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 7 of 22




   provide a functioning Product and merely reassured HSCS that the platform just needed to be

   tested and debugged.

          35.     By way of example, in December 2019, HSCS informed SIKUR that its users were

   experiencing voice interruption.

          36.     SIKUR, never resolving the voice interruption issue, merely responded via email

   that the voice interruption issue may be due to the local telecommunications provider.

          37.     Later, on December 18, 2019, SIKUR requested that HSCS accept the Project, by

   signing a Project Acceptance Term. HSCS, however, refused to sign such acceptance, rejecting

   the Project on the basis that the system was not functioning properly but providing SIKUR yet

   another opportunity to correct the Product’s defects.

          38.     On January 10, 2020, HSCS informed SIKUR that the platform did not receive

   push notifications from the chat function.

          39.     On February 27, 2020, months after HSCS informed SIKUR of the voice

   interruption issue identified in December 2019, SIKUR concluded that such issue was related to

   the local telecommunications provider. A few weeks later, on March 9, 2020, SIKUR proposed

   to discuss the solution to the block imposed by the local telecommunications provider.

          40.     Again, on April 28, 2020 HSCS informed SIKUR via email that HSCS’ customer

   reported “instability and crashes that occur on the [A]pp.” The following screenshots were taken

   on or about April 28, 2020:




                                                   7
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 8 of 22




                 a.




                 b.




                 c.

          41.    On April 29, 2020, SIKUR responded via email to HSCS that “Sikur is working

   hard in the last months rewriting the Sikur Messenger code from scratch, adding new features,


                                                8
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 9 of 22




   fixing known BUGS. . .The new Messenger (Cifra for you), will be 100% updated in July/20, all

   the bugs you sent us will be fixed.”

          42.     On November 10, 2020, HSCS again informed SIKUR that the Product did not

   reach delivery status because it was “riddled with bugs.” In an email communication, HSCS lists

   just some of the unresolved issues it was experiencing at that time, as summarized below:

                  a.     Not receiving calls on iPhone 7+;

                  b.     Delayed notifications;

                  c.     Sometimes no notifications on other iPhones;

                  d.     Glitch that makes all chats unread for a brief second;

                  e.     Invite requests not being received;

                  f.     Fingerprint authentication is too slow;

                  g.     Receiving message from a new contact, circle on the left where usual name
                  abbreviation is blank;

                  h.     When you click on the chat the app freezes;

                  i.     During video call, the screen starts to dim when the call progresses, then
                  locks on its own. When unlocking the phone, the call screen and video disappear
                  and there is no way to bring back the call or video screen;

                  j.      Upon logging in, the message to “allow fingerprint” should also say “or
                  “facial recognition” because the newer iPhone models don’t have fingerprint, only
                  facial recognition as the opposite applies to the older models like my iPhone7+;
                  and

                  k.      When you are trying to make a call it doesn’t allow you because it says
                  there is a call in progress, phone has to be restarted.

          43.     On the same day, SIKUR responded that “[d]elivery is a process . . . [o]ur goal is

   to deliver a working App, ready for sales and revenue generation” and requested to test the issues

   listed in HSCS’s November 10, 2020 email.

          44.     Accordingly, by its own admission, SIKUR did not perform its contractual

   obligation of having a Product ready for sales and revenue generation by December 2019.


                                                   9
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 10 of 22




           45.     On November 15, 2020, HSCS informed SIKUR again that the APP does not work

   and is “riddled with bugs and is unusable, rendering the full delivery . . . incomplete.” (emphasis

   in original).

           46.     At that time, the total amount that HSCS had paid to SIKUR amounted to more

   than $500,000.00.

           47.     Holding HSCS to sales projections that were impossible to meet due to the

   defective Product, SIKUR then threatened to terminate HSCS’ status as an “exclusive”

   distributor.

           48.     After over two years of trying to resolve multiple issues with the Product with

   SIKUR, HSCS through its counsel demanded its money back, in accordance with the terms of the

   parties’ agreements. The demand letter, dated March 2021, is attached hereto as Exhibit C.

           49.     In response, SIKUR, through counsel, claimed that it had delivered the Product in

   its entirety. SIKUR’s response letter is attached hereto as Exhibit D.

           50.     HSCS, responded through counsel, once again reiterated its demand. HSCS’

   response letter is attached hereto as Exhibit E.

           51.     SIKUR, through their counsel, replied, refusing to adhere to their responsibilities

   under the agreements. SIKUR’s reply is attached hereto as Exhibit F.

           52.     To date, the SIKUR Product does not work and SIKUR has not returned the

   $535,354.65 that HSCS has paid for its investment in the Product.

           53.     HSCS has been harmed by SIKUR’s inability to deliver a functioning Product,

   including, inter alia, the loss of business partners and customers. SIKUR has caused injury and

   damages to HSCS in excess of three million dollars ($3,000,000.00).

           54.     All conditions precedent have occurred or been performed by HSCS.




                                                      10
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 11 of 22




                     COUNT I – BREACH OF CONTRACT AGAINST SIKUR

           55.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 54 as if

   fully set forth herein.

           56.     HSCS entered into a contract with SIKUR.

           57.     HSCS paid consideration to SIKUR under the contract, but SIKUR breached the

   contract by failing to provide a Product that functioned.

           58.     HSCS provided notice to SIKUR of the non-functional issues with the Product

   multiple times, and SIKUR failed to fix the problems with the Product, and thus breached its

   contract with HSCS.

           59.     SIKUR’s breach was material and rendered the remaining contractual terms

   between SIKUR and HSCS impossible to complete given that the Product was at the heart of the

   purpose of the contract.

           60.     SIKUR’s breach has caused HSCS to suffer damages, including, inter alia, the

   money HSCS paid SIKUR under the contract, the money HSCS has paid to Microsoft to provide

   the development platform, the loss of HSCS customers, and the inability to fulfill promises HSCS

   had made to its customers and business partners in its Territory under the agreements.

           61.     HSCS is entitled to seek damages from SIKUR resulting from SIKUR’s breach of

   contract.

          COUNT II – BREACH OF EXPRESS WARRANTY (FLA. STAT. § 672.313)
                                AGAINST SIKUR

           62.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 54 as if

   fully set forth herein.

           63.     HSCS paid SIKUR to develop a Product, including an application, and

   accordingly, HSC purchased a product from SIKUR.



                                                   11
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 12 of 22




           64.     SIKUR provided an express warranty to HSCS that it would deliver to HSCS a

   Product that would function for its intended purpose of allowing HSCS’s customers to securely

   communicate via SIKUR’s Product.

           65.     The contract between HSCS and SIKUR expressly provided that SIKUR would

   deliver the Product to HSCS.

           66.      The Product that SIKUR developed and delivered failed to conform to SIKUR’s

   promise to provide a functioning Product and application that would allow HSCS’s customers the

   ability to securely communicate with each other through a stable application and on a platform

   free of bugs.

           67.     HSCS has been damaged as a result of SIKUR’s breach of the express warranty.

            COUNT III – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                           (FLA. STAT. § 672.314) AGAINST SIKUR

           68.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 54 as if

   fully set forth herein.

           69.     HSCS paid SIKUR to develop a Product, including an application, and

   accordingly, HSC purchased a product from SIKUR.

           70.     HSCS and its customers were foreseeable users of the Product that HSCS

   purchased from SIKUR.

           71.     HSCS attempted to use the Product on several occasions, but the Product was

   unstable, and riddled with bugs that rendered the Product unusable.

           72.     The Product was defective when SIKUR provided it to HSCS.

           73.     The Product was not fit for its ordinary purpose.

           74.     The Product that SIKUR developed and delivered failed to conform to SIKUR’s

   promise to provide a functioning Product and application that would allow HSCS’s customers the



                                                   12
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 13 of 22




   ability to securely communicate with each other through a stable application and on a platform

   free of bugs.

           75.     The defects in the Product have caused injury to HSCS.

           76.     HSCS has been damaged as a result of SIKUR’s breach of the implied warranty

   of merchantability.

           COUNT IV – BREACH OF IMPLIED WARRANTY OF FITNESS FOR A
            PARTICULAR PURPOSE (FLA. STAT. § 672.315) AGAINST SIKUR

           77.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 54 as if

   fully set forth herein.

           78.     HSCS paid SIKUR to develop a Product, including an application, and

   accordingly, HSC purchased a product from SIKUR.

           79.     SIKUR at the time of entering into the contract with HSCS for the development

   and sale of the Product to HSCS had reason to know the particular purpose for which HSCS

   purchased the Product, because, inter alia, HSCS expressly told SIKUR the purpose for which it

   was contracting with SIKUR.

           80.     HSCS relied on SIKUR’s judgment in providing a suitable Product.

           81.     The Product failed to be fit for its particular purpose.

           82.     The defects in the Product have caused injury to HSCS.

           83.     HSCS has been damaged as a result of SIKUR’s breach of the implied warranty

   of fitness for a particular purpose.

                  COUNT V – BREACH OF IMPLIED COVENANT
      OF GOOD FAITH & FAIR DEALING UNDER FLORIDA LAW AGAINST SIKUR

           84.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 54 as if

   fully set forth herein.




                                                    13
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 14 of 22




          85.     HSCS entered into a written contract with SIKUR.

          86.     HSCS paid consideration to SIKUR under the contract, but SIKUR breached the

   contract by failing to provide a Product that functioned.

          87.     HSCS had made several demands to SIKUR that it provide the Product in a

   functional and saleable condition, but SIKUR had failed to do so.

          88.     SIKUR, even after being put on notice of the non-functional issues with the

   Product, failed to fix the problems with the Product, and thus breached its contract with HSCS.

          89.     As a result, HSCS has demanded that SIKUR return its money, which SIKUR has

   refused.

          90.     In response to HSCS’s demands for reimbursement, SIKUR has alleged that it

   provided the Product to HSCS and that the unstable platform and bugs are simply imperfections

   that HSCS has to learn to accept as part of the process.

          91.     The aforementioned problems with the Product were never disclosed to HSCS or

   identified in the contract between HSCS and SIKUR, and have made it impossible for HSCS to

   fulfil its remaining obligations under the contract.

          92.     SIKUR, through conscious and deliberate actions, has failed or refuses to

   discharge its contractual responsibilities to provide a working Product in a stable platform that

   unfairly frustrates the contract’s purpose and disappoints HSCS’s expectations.

          93.     SIKUR has breached the implied covenant of good faith and fair dealing under

   Florida law.

          94.     SIKUR’s breach has deprived HSCS of the contract’s benefit.

          95.     SIKUR’s breach has caused HSCS to suffer damages, including, inter alia, the

   money HSCS paid SIKUR under the contract, the money HSCS has paid to Microsoft to provide




                                                    14
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 15 of 22




   the development platform, the loss of HSCS customers, and the inability to fulfill promises HSCS

   had made to its customers and business partners in its Territory under the agreements.

           96.     HSCS is entitled to seek damages from SIKUR resulting from SIKUR’s breach of

   contract.

       COUNT VI – VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE
        PRACTICES ACT FLORIDA STATUTE 501.201 ET SEQ. AGAINST SIKUR

           97.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 54 as if

   fully set forth herein.

           98.     SIKUR, through its representatives, Mr. Vasconcelos and Mr. Gustavo Iop

   misrepresented to HSCS, SIKUR’s ability to deliver a functioning, secure communications

   platform, including a proprietary application, which HSCS would be able to provide to its

   customers.

           99.     SIKUR’s representatives, Mr. Vasconcelos and Mr. Gustavo Iop, made false

   statements and representations to HSCS’s Mr. Tabbara concerning the software product that they

   were offering to sell to Mr. Tabbara’s company, including, inter alia, that the Private Cloud

   Software program (CIFRATM) would be able to work independent of SIKUR’s hosted servers.

           100.    These statements and representations were false, because SIKUR was unable to

   provide a stable and functioning Product.

           101.    These statements and representations concerned material facts, because Mr.

   Tabbara, on several occasions told SIKUR, and Messrs. Vasconcelos and Gustavo Iop, that his

   company’s clients needed a secure communications platform that would function through a

   secure, self-hosted server, such that HSCS or its designee would possess the server.

           102.    These system requirements were critical not only to HSCS, but to HSCS’s

   customers, and were essential to HSCS’s ability to sell licenses to use the Product.



                                                   15
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 16 of 22




           103.    Furthermore, Messrs. Vasconcelos and Gustavo Iop, assured Mr. Tabbara and

   HSCS that, if SIKUR could not deliver on the project, that SIKUR would return the development

   investment within 10 business days. See Private Cloud contract.

           104.    SIKUR, through Messrs. Vasconcelos and Gustavo Iop, intended that the

   representations concerning the capability of their development team to program and deliver a

   software product that met HSCS’s needs, as well as the promise of a return of HSCS’s investment

   should they not deliver, would induce Mr. Tabbara to act on those representations and sign the

   contract with SIKUR.

           105.    SIKUR’s misrepresentations about the company’s capabilities, and the company’s

   inability to ever deliver a stable platform and substantially bug-free application, evidence

   SIKUR’s deceptive and unfair trade practices.

           106.    Upon information and belief, SIKUR had never provided a custom software

   Product meeting HSCS’s requirements before offering the same to HSCS.

           107.    Thus, SIKUR knew or should have known that the statements and representations

   that it made to HSCS were false.

           108.    Indeed, those very representations are what induced Mr. Tabbara to sign the

   contracts on behalf of HSCS and to give the substantial deposit to SIKUR to start the development

   project.

           109.    SIKUR’s false statements and misrepresentations to HSCS constitute deceptive

   acts or unfair practices.

           110.    HSCS has suffered damages as a result of SIKUR’s false statements and

   misrepresentations.




                                                   16
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 17 of 22




                              COUNT VII – FRAUD IN THE INDUCEMENT
                                      AGAINST SIKUR

           111.    Plaintiff incorporates by reference the allegations of paragraphs 1 through 54 as if

   fully set forth herein.

           112.    SIKUR, through its representatives, Mr. Vasconcelos and Mr. Gustavo Iop

   misrepresented to HSCS, SIKUR’s ability to deliver a functioning, secure communications

   platform, including a proprietary application, which HSCS would be able to provide to its

   customers.

           113.    SIKUR’s representatives, Mr. Vasconcelos and Mr. Gustavo Iop, made false

   statements and representations to HSCS’s Mr. Tabbara concerning the software product that they

   were offering to sell to Mr. Tabbara’s company, including, inter alia, that the Private Cloud

   Software program (CIFRATM) would be able to work independent of SIKUR’s hosted servers.

           114.    These statements and representations were false, because SIKUR was unable to

   provide a stable and functioning Product and a Product that would be able to work independent

   of SIKUR’s hosted servers.

           115.    These statements and representatives concerned material facts, because Mr.

   Tabbara, on several occasions told SIKUR, and Messrs. Vasconcelos and Gustavo Iop, that his

   company’s clients needed a secure communications platform, and one that would function

   through a secure, self-hosted server, such that HSCS or its designee would possess the server.

           116.    These system requirements were critical not only to HSCS, but to HSCS’s

   customers, and were essential to HSCS’s ability to sell licenses to use the Product.

           117.    Furthermore, Messrs. Vasconcelos and Gustavo Iop, assured Mr. Tabbara and

   HSCS that, if SIKUR could not deliver on the project, that SIKUR would return the development

   investment within 10 business days. See Private Cloud contract.



                                                   17
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 18 of 22




           118.    SIKUR, through Messrs. Vasconcelos and Gustavo Iop, intended that the

   representations concerning the capability of their development team to program and deliver a

   software product that met HSCS’s needs, as well as the promise of a return of HSCS’s investment

   should they not deliver, would induce Mr. Tabbara to act on those representations and sign the

   contract with SIKUR and to give the substantial deposit to SIKUR to start the development

   project.

           119.    Upon information and belief, SIKUR had never provided a custom software

   Product meeting HSCS’s requirements before offering the same to HSCS.

           120.    Thus, SIKUR knew or should have known that the statements and representations

   that it made to HSCS were false.

           121.    SIKUR’s misrepresentations about the company’s capabilities, and the company’s

   inability to ever deliver a stable platform and substantially bug-free application, evidence and

   constitute SIKUR’s deceptive and unfair trade practices.

           122.    Indeed,   HSCS     justifiably   relied   on   SIKUR’s     false   statements   and

   misrepresentations in entering into the contracts with SIKUR.

           123.    HSCS has suffered damages as a result of SIKUR’s false statements and

   misrepresentations.

         COUNT VIII – FRAUDULENT MISREPRESENTATION UNDER FLORIDA
                         COMMON LAW AGAINST SIKUR

           124.    Plaintiff incorporates by reference the allegations of paragraphs 1 through 54 as if

   fully set forth herein.

           125.    SIKUR, through its representatives, Mr. Vasconcelos and Mr. Gustavo Iop

   misrepresented to HSCS, SIKUR’s ability to deliver a functioning, secure communications




                                                    18
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 19 of 22




   platform, including a proprietary application, which HSCS would be able to provide to its

   customers.

          126.    SIKUR’s representatives, Mr. Vasconcelos and Mr. Gustavo Iop, made false

   statements and representations to HSCS’s Mr. Tabbara concerning the software product that they

   were offering to sell to Mr. Tabbara’s company, including, inter alia, that the Private Cloud

   Software program (CIFRATM) would be able to work independent of SIKUR’s hosted servers.

          127.    These statements and representations were false, because SIKUR was unable to

   provide a stable and functioning Product and a Product that would be able to work independent

   of SIKUR’s hosted servers.

          128.    These statements and representations concerned material facts, because Mr.

   Tabbara, on several occasions told SIKUR, and Messrs. Vasconcelos and Gustavo Iop, that his

   company’s clients needed a secure communications platform, and one that would function

   through a secure, self-hosted server, such that HSCS or its designee would possess the server.

          129.    These system requirements were critical not only to HSCS, but to HSCS’s

   customers, and were essential to HSCS’s ability to sell licenses to use the Product.

          130.    Furthermore, Messrs. Vasconcelos and Gustavo Iop, assured Mr. Tabbara and

   HSCS that, if SIKUR could not deliver on the project, that SIKUR would return the development

   investment within 10 business days. See Private Cloud contract.

          131.    SIKUR, through Messrs. Vasconcelos and Gustavo Iop, intended that the

   representations concerning the capability of their development team to program and deliver a

   software product that met HSCS’s needs, as well as the promise of a return of HSCS’s investment

   should they not deliver, would induce Mr. Tabbara to act on those representations and sign the




                                                  19
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 20 of 22




   contract with SIKUR and to give the substantial deposit to SIKUR to start the development

   project.

           132.    Upon information and belief, SIKUR had never provided a custom software

   Product meeting HSCS’s requirements before offering the same to HSCS.

           133.    Thus, SIKUR knew or should have known that the statements and representations

   that it made to HSCS were false.

           134.    SIKUR’s misrepresentations about the company’s capabilities, and the company’s

   inability to ever deliver a stable platform and substantially bug-free application, evidence and

   constitute SIKUR’s deceptive and unfair trade practices.

           135.    Indeed,   HSCS     justifiably   relied   on   SIKUR’s     false   statements   and

   misrepresentations in entering into the contracts with SIKUR.

           136.    HSCS has suffered damages as a result of SIKUR’s false statements and

   misrepresentations.

              COUNT IX– BREACH OF WARRANTY UNDER THE MAGNUSON MOSS
               WARRANTY ACT, 15 U.S.C. §2301, ET SEQ. AGAINST SIKUR

           137.    Plaintiff incorporates by reference the allegations of paragraphs 1 through 54 as if

   fully set forth herein.

           138.    HSCS paid SIKUR to develop a Product, including an application, and

   accordingly, HSC purchased a product from SIKUR.

           139.    SIKUR provided express and implied warranties to HSCS that it would deliver to

   HSCS a Product that would function for its intended purpose of allowing HSCS’s customers to

   securely communicate via SIKUR’s Product.

           140.    Furthermore, SIKUR provided express and implied warranties to HSCS that its

   Product would perform substantially bug-free and on a stable platform on independent servers.



                                                    20
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 21 of 22




          141.    The contract between HSCS and SIKUR expressly provided that SIKUR would

   deliver the Product to HSCS.

          142.     The Product that SIKUR developed and delivered failed to conform to SIKUR’s

   promise to provide a functioning Product and application that would allow HSCS’s customers the

   ability to securely communicate with each other through a stable application and on a stable

   platform substantially free of bugs.

          143.    HSCS gave SIKUR notice that the Product was not functioning as promised under

   the warranties provided to HSCS.

          144.    SIKUR had reasonable opportunities to cure the failures of the Product, but

   SIKUR never cured the failures.

          145.    Indeed, HSCS provided SIKUR multiple opportunities to cure the failures, and

   SIKUR failed each time to comply with the warranties it provided to HSCS.

          146.    HSCS has been damaged as a result of SIKUR’s breach of the warranties.

                                           JURY DEMAND

          Plaintiff demands trial by jury on all issues so triable.

          WHEREFORE, Plaintiff, Hader Security & Communications Systems, LLC, demands

   judgment against Defendant, Mirabilis Corporation d/b/a SIKUR, and that Plaintiff be awarded:

          A.      Rescission of the Distribution Agreement and Private Cloud Project agreement.

          B.      Compensatory damages.

          C.      Special damages.

          D.      Lost profits.

          E.      Attorney’s Fees and Costs.

          F.      Such other award as the Court deems just and proper.




                                                    21
Case 1:21-cv-21998-DPG Document 1 Entered on FLSD Docket 05/28/2021 Page 22 of 22




   Dated: May 28, 2021      By: s/William R. Trueba, Jr.
                                William R. Trueba, Jr., Esq.
                                Florida Bar No. 117544
                                wtrueba@lex188.com
                                Roberto M. Suarez, Esq.
                                Florida Bar No. 95762
                                rsuarez@lex188.com
                                TRUEBA & SUAREZ, PLLC
                                9100 S. Dadeland Blvd., Suite 1500
                                Miami, Florida 33156
                                Telephone:    (305) 482-1001
                                Facsimile:    (786) 516-2826
                                Counsel for Plaintiff,
                                  Hader Security & Communications Systems, LLC




                                        22
